Citation Nr: 1127770	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-36 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1944 to June 1946 and from April 1951 to March 1952.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Case was remanded by the Board in January 2010 for further development of the evidence, specifically, for a VA neurology examination and medical opinions.  That examination was conducted and the requested medical opinions were provided before the case was returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a head injury in service in September 1945.  

2.  The Veteran did not have chronic symptoms of dizziness during either of his periods of active duty service.  

3.  The Veteran did not have continuous symptoms of dizziness in the years following service until January 2005.  

4.  The currently demonstrated vertigo is not related to active service, including a head injury sustained in service in September 1945.  



CONCLUSION OF LAW

Vertigo was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A September 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in July 2009 and, pursuant to remand by the Board, in February 2011.  These examinations, taken together, are found to be adequate for rating purposes.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding whether the Veteran's vertigo was related to service, including the head injury that the Veteran sustained while on active duty.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Although the Veteran questions the conduct of the physician who examined him in July 2009 and the Veteran's representative questions the credentials of the physician who examined the Veteran in February 2011, the Board finds no discrepancies in these reports.  The physician who examined the Veteran in July 2009 gives adequate reasons for his opinion, essentially based on the findings of the Veteran's private physician, and the physician who examined the Veteran in February 2011 is known to be a board certified neurologist.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

Service Connection for Vertigo

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has vertigo as a direct result of a head injury that he sustained during a football game in September 1945 while on active duty.  He submitted a private physician's opinion that the recurrent vertigo problems may have resulted from the in-service head injury. 

After a review of the evidence, the Board finds that the Veteran sustained a laceration head injury during active, but did not have chronic symptoms of dizziness during either period of service or continuous symptoms of dizziness in the years following service until January 2005.  STRs shows that he sustained a laceration wound of the scalp while playing football in September 1945 that was treated with stitches without complications.  Photographs of the Veteran dating from his time in service show bandages on his head, and statements from his brother and sister confirm the head injury and treatment.  

STRs from the second period of service include an examination for entry in February 1951 at which time the Veteran denied having or having had symptoms of dizziness in his report of medical history.  On examination from his second period of active duty, in 1952, no pertinent abnormality was reported or noted.  Thus, despite the fact that the records shows that the Veteran had a head injury in service, the record does not show that the Veteran had complaints of dizziness or vertigo during service or in the years immediately thereafter.  

On many occasions when reporting a history of dizziness, including beginning in 2005 for treatment purposes, the Veteran either reported a recent post-service onset or did not report a history of dizziness since service separation.  In a May 2008 statement, the Veteran wrote that he had "dizzy spells for many years" but declined to state how many years.  Similarly, when specifically asked in a May 2009 Dizziness Questionnaire when the dizziness first occurred, the Veteran just wrote "for years," without giving a history of dizziness since a head injury in service.  His silence in not mentioning any symptoms of dizziness or vertigo in service or for many years after service, when otherwise reporting his past medical history to obtain treatment constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

As noted, while the Veteran's sister stated that the Veteran had these complaints since his in-service head injury, the Veteran himself denied having complaints of dizziness in 1951.  The sister's recent statement that the Veteran had had complaints of vertigo since the accident in service was made many years after the purported symptoms and was made pursuant to the  current claim for compensation.  The Board finds that this assertion is inconsistent with, and outweighed by, other, more contemporaneous history reported by the Veteran during service, service treatment record evidence reflecting no complaints or treatment in service, the Veteran's own denial of symptoms of dizziness at service separation, the Veteran's failure to mention any history of chronic symptoms in service or continuous symptoms after service when providing a history for treatment purposes, and, as one factor, absence of complaints or treatment in service or decades after service until 2005.  

Records of treatment that the Veteran received from a private physician first shows complaints of dizziness and vertigo beginning in January 2005.  The Veteran was prescribed medication.  A November 2006 VA outpatient treatment report includes a note that the Veteran had vertigo that had resolved with the use of the medication Meclizine.  

The Board further finds that that the weight of the evidence demonstrates that the currently demonstrated vertigo is not related to active service, including a head injury sustained in service in September 1945.  The favorable evidence includes an August 2007 private physician statement that he had treated the Veteran for recurrent vertigo episodes, and it was his opinion that the head injury that the Veteran had suffered while on active duty in September 1945 "may result in his recurrent vertigo problems."  

Private treatment records include a report of MRI scan of the brain for a clinical history of severe dizziness of one weeks duration show an essentially normal MRI scan of the brain, head, and temporal bone.  The only abnormality noted was age appropriate atrophy.  A video electronystagmographic (ENG) study showed a left unilateral weakness denoting a lesion involving the left horizontal semicircular canal orbits afferent pathways.  It was noted that a right-beating directional preponderance was considered to be a non-localizing indicator of vestibular dysfunction, either central or peripheral.  All other testing was within normal limits.  Private treatment records include an April 2008 report that indicated that the Veteran had initially presented for evaluation of benign paroxysmal positional vertigo that had been successfully treated with an Epley's Maneuver.  The recent ENG study revealed a left unilateral vestibular weakness consistent with a recent injury of the inner ear.  It was noted that the dizziness had resolved so the Veteran needed to be observed and that vestibular rehabilitation would be considered if the dizziness recurred.  Such evidence that attributes the vertigo to a recent, post-service injury of the inner ear tends to weigh against a finding that the current vertigo is related to service.

On July 2009 VA ear examination, the Veteran's claims file was reviewed for complaints of vertigo.  It was noted that the Veteran had been found to have benign paroxysmal positional vertigo and had undergone an Epley's maneuver with resolution of the problem.  He had subsequently had a return of the vertigo.  An ENG study performed on the date of the examination revealed no evidence of benign paroxysmal positional vertigo, but now showed some central findings, which were not unexpected given the Veteran's age of 83.  The examiner suggested that post-service vascular disease of the brain might produce the vertigo symptomatology.  Such evidence suggests an etiology other than the in-service head injury.  The impressions were remote history of benign paroxysmal positional vertigo, treated with Epley's maneuver, and current evidence of central vertigo.  

In a February 2011 VA neurologic examination, the Veteran's history of head injury while playing football in 1945 was reviewed.  The VA neurological examiner pointed out that the Veteran's military records did not reflect complaints or symptoms of vertigo and that these symptoms did not develop until many years after the head injury.  The ear, nose, and throat (ENT) record shows that the Veteran had been treated for benign paroxysmal positional vertigo that had been resolved with position maneuver.  (The Board believes that the examiner is referring to the Epley's maneuver noted in the Veteran's private treatment records.)  A more recent ENT examination by VA had included ENG studies that revealed that the Veteran had some central component to his vertigo that was extremely likely to be due to vascular disease of the brain.  It was further noted that the Veteran had not had any symptoms of vertigo for the past two years and this was not considered to be a problem now.  

Neurological examination in February 2011 showed some limitations of external ocular movements, especially in upward gaze, which is very characteristic of an 84 year old person.  There was no nystagmus.  The remainder of the neurologic examination was essentially within normal limits.  The impression was that the Veteran had not had vertigo for the last two years, but that there was a remote history of benign paroxysmal positional vertigo and ENG study revealing a central component to the vertigo, but that neither of these two vertigo were likely due to military service.  Such evidence both suggests an etiology other than the in-service head injury and provides a neurological medical opinion that the vertigo is not related to service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

In this case, the Board finds that the opinions of the VA ENT examiner in July 2009 and neurologist in 2011 are more probative than that made by the Veteran's private physician in 2007.  It is first noted that in the 2007 opinion, the physician stated that the Veteran's in-service head injury "may" have led to the Veteran's vertigo.  A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim.  Obert v. Brown, 5 Vet. App. 30 (1993).  Moreover, the private physician did not give a specific basis for the opinion.  By contrast, the VA examiners indicated that the Veteran's benign positional vertigo had resolved with the use of an Epley's Maneuver and that any central vertigo was the result of age related vascular disease of the brain that was demonstrated on MRI study.  Under these circumstances, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for vertigo is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


